DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Foreign Patent Document No.: CN 107749678).
For claim 1, Li et al. disclose the claimed invention comprising: one or more permanent magnets (reference numeral 2) or windings (see figure 5); and a layer of material (reference numeral 1) disposed over the permanent magnets (reference numeral 2) or windings (see figure 5); wherein the layer of material (reference numeral 
For claim 2, Li et al. disclose the layer of material (reference numeral 1) extending circumferentially around the magnets (reference numeral 2) or windings so as to radially confine the magnets or windings when the rotor is rotated (see figure 5).  
For claim 3, Li et al. disclose the layer of material (reference numeral 1) comprising a banding wound around the rotor (see figure 5).  
For claim 15, Li et al. disclose the claimed invention comprising: disposing the one or more permanent magnets (reference numeral 2) or windings on the rotor (see figure 5); providing the layer of material (reference numeral 1) over the permanent magnets or windings (figure 5); and forming one or more grooves or channels (reference numeral 3) in the layer of material before or after the layer of material has been provided on the rotor (see figure 5).  

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brauer et al. (US Patent Application Pub. No.: US 2017/0012500 A1).
For claim 11, Brauer et al. disclose the claimed invention comprising: one or more grooves or channels (reference numeral 54) for directing fluid along the rotor in a substantially longitudinal direction (see figure 2); wherein each groove or channel (reference numeral 54) extends from a first longitudinal end of the rotor to a second longitudinal end of the rotor (see figure 2); and wherein a leading portion of each groove or channel (reference numeral 54) extends in a direction away from the longitudinal axis .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claim 1 above, and further in view of Brauer et al. (US Patent Application Pub. No.: US 2017/0012500 A1).
For claim 4, Li et al. disclose the claimed invention except for one or more grooves being provided in a radially outermost surface of the layer of material.  Brauer et al. disclose grooves (reference numeral 54) being provided in a radially outermost surface of the layer of material (see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the grooves provided in a radially outermost surface as disclosed by Brauer et al. for the layer of material of Li et al. for predictably providing desirable configuration for facilitating the cooling function of the device.  
For claim 5, Li et al. disclose the claimed invention except for the rotor having a length between a first longitudinal end and a second longitudinal end; and wherein each groove or channel extends from the first longitudinal end of the rotor to the second 
For claim 6, Li et al. disclose the claimed invention except for the rotor having a length between a first longitudinal end and a second longitudinal end; wherein each groove or channel comprises a leading portion that begins at the first longitudinal end of the rotor and extends towards the second longitudinal end of the rotor; and wherein a path formed by the leading portion has a direction having a component in a longitudinal direction of the rotor and a component in a circumferential direction of the rotor.  Brauer et al. disclose the groove (reference numeral 54) having a leading portion at the longitudinal end that forms an angle in relation to the longitudinal axis of the rotor (see figure 2), i.e. the leading portion having a component in a longitudinal direction of the rotor and a component in a circumferential direction of the rotor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the leading portion with a longitudinal direction and a circumferential direction component as disclosed by Brauer et al. for the groove of Li et al. for 
For claim 13, Li et al. disclose the claimed invention including an electric motor (see English Abstract of Li et al.) comprising: the rotor of claim 1 (see figure 5), but Li et al. do not specifically disclose the electric motor further comprising a stator.  Brauer et al. disclose a stator (reference numeral 20, figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stator as disclosed by Brauer et al. for the motor of Li et al. for predictably providing the essential components for the functioning of the device.  
For claim 14, Li et al. in view of Brauer et al. disclose the claimed invention except for there being a gap between the stator and the rotor; and wherein each groove opens into the gap, such that when the rotor rotates in use, fluid is urged into the gap.  Brauer et al. further disclose a gap (reference numeral 52) between the rotor and the stator (see figure 1) wherein each groove of Brauer et al. (reference numeral 54, figure 2) would open into the gap.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the gap between the stator and rotor as disclosed by Brauer et al. for the device of Li et al. in view of Brauer et al. for predictably providing the essential components for the functioning of the device.  

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Brauer et al. as applied to claim 6 above, and further in view of Kottmyer et al. (US Patent Application Pub. No.: US 2013/0241336 A1).

For claim 8, Li et al. in view of Brauer et al. and Kottmyer et al. disclose the claimed invention except for each groove or channel comprising a trailing portion which is fluidly connected to the central portion at an opposite longitudinal side thereof to the leading portion, and which extends towards the second longitudinal end of the rotor; wherein a path formed by the trailing portion has a direction having a component in the longitudinal direction of the rotor and a component in the circumferential direction of the rotor.  Brauer et al. further disclose the groove having a trailing portion on the other longitudinal end of the groove (reference numeral 54, see figure 2) which forms an angle in relation to the longitudinal axis of the rotor (see figure 2), i.e. the trailing portion having a component in the longitudinal direction of the rotor and a component in the circumferential direction of the rotor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the trailing portion for the groove as disclosed by Brauer et al. for the groove of Li et al. in view of .  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Brauer et al. and Kottmyer et al. as applied to claim 8 above, and further in view of Husband et al. (US Patent Application Pub. No.: US 2008/0197725 A1).
For claim 9, Li et al. in view of Brauer et al. and Kottmyer et al. disclose the claimed invention except for the leading portion extending around the rotor in a first circumferential direction as a function of distance from the first longitudinal end of the rotor towards the central portion, and the trailing portion extending around the rotor in the first circumferential direction as a function of distance from the central portion to the second longitudinal end of the rotor.  Having portions of the groove extend in a particular direction would merely involve changing the shape of the groove which is a known skill in the art as exhibited by Husband et al. (reference numerals 14, 14a, 14b, see figures 4-7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a particular shape for the groove as disclosed by Husband et al. so that the leading portion and the trailing portion would extend in a particular direction of the rotor of Li et al. in view of Brauer et al. and Kottmyer et al. for predictably providing desirable configuration for facilitating the cooling function of the device.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claim 1 above, and further in view of Husband et al. (US Patent Application Pub. No.: US 2008/0197725 A1).
For claim 10, Li et al. disclose the claimed invention except for the groove or channel being substantially S-shaped.  Having an S-shape for the groove would merely involve changing the shape of the groove which is a known skill in the art as exhibited by Husband et al. (reference numerals 14, 14a, 14b, see figures 4-7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a particular shape for the groove as disclosed by Husband et al. so that the groove or channel would be substantially S-shaped for Li et al. for predictably providing desirable configuration for facilitating the cooling function of the device.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. as applied to claim 11 above, and further in view of Husband et al. (US Patent Application Pub. No.: US 2008/0197725 A1).
For claim 12, Brauer et al. disclose the claimed invention including each groove or channel comprising a central portion (reference numeral 54, see figure 2) which is fluidly connected to the leading portion (see figure 2), and a trailing portion (on the other longitudinal end of the groove 54) which is fluidly connected to the central portion (see figure 2); wherein the leading portion (i.e. one longitudinal end of groove 54) is directed away from a longitudinal axis of the rotor such that there is a non-zero angle between a path formed by the leading portion and the longitudinal axis of the rotor (see figure 2).  .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of groove configurations for a rotor structure: US 20170222525 A1 (MATSUOKA; Atsushi et al.), US 20160149450 A1 (HORII; Masaki et al.), US 20150288255 A1 (Barker; David Luke et al.), US 20140363314 A1 (JIANG; Mao Xiong et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX W MOK/Primary Examiner, Art Unit 2834